Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
In response to Non-Final-Office Action mailed on 08/24/2021, applicants’ response dated 12/27/2021 is acknowledged; in said response applicants’ have amended claims  1  and 5, cancelled claim 7 and added new claim 16. Thus, amended claims 1-5, 13-14 and 16 are pending in this application and are now under consideration for examination. Objections and rejections not reiterated from previous action are hereby withdrawn.
Maintained-Claim Rejections: 35 USC § 101
35 U.S.C. 101 reads as follows: 
 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

I. Claims 1 and 5 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim(s) 1 and 5 as a whole, do not recite something significantly different than a judicial exception. The rationale for this determination is explained below.
     Claims 1 and 5 are directed to a naturally-occurring protein or compositions thereof, whether isolated, synthetic or recombinant or not, that are not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc., 106 USPQ2d 1972 (June 13, 2013) as they are not markedly different than the protein of SEQ ID NO: NO: 1 as it occurs in nature; examiner also takes the position the mature form of the polypeptide is produced naturally by the cellular processing machinery (also evidenced by the applicants’ specification; see reproduced below). Examiner also interprets that the rejected claims recite the following, especially claim 1, part c. recites “or a fragment of the polypeptide of (a) or (b)”; the broadest interpretation of claim 1 is not limited to a polypeptide having 90% identity to the sequence of mature polypeptide of SEQ ID NO: 1, and the recited claim language encompasses any polypeptide having any undefined sequence identity to SEQ ID NO: 1 and includes many undefined and unlimited structures of SEQ ID NO: 1. It is noted that the instant specification discloses that the protein of SEQ ID NO: 1 is isolated from a microorganism/fungi Penicilliopsis clavariiformis… (page 9, lines 5-10 of specification) and has the same structure as the polypeptide produced in nature by said microorganism. While claim 1 recites a polypeptide having at least 90% sequence identity to SEQ ID NO: 1, the occurrence of mutations within natural occurring proteins is well known in the art (for details see 35 U.S.C. 102 rejection below), and thus as the claims do not specify any particular position of SEQ ID NO: 1 at which the substitution must occur, the protein of claim 1 is also directed to a natural product  (see the recent Office Guidance for Determining Subject Matter Eligibility of Claims Reciting or Involving Laws of Nature, Natural Phenomena, & Natural Products, available from http://www.uspto.gov/patents/law/exam/examguide.jsp).
II. Claims 1 and 5 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim 5 as a whole, does not recite something significantly different than a judicial exception. The rationale for this determination is explained below.
Claims 1 and 5 are directed to a naturally-occurring composition thereof, whether isolated or synthetic or not, that are not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc., 106 USPQ2d 1972 (June 13, 2013) as they are not markedly different than the compositions as it occurs in nature. It is noted that claims 1 and 5 are directed to an isolated polynucleotide sequence encoding the polypeptide of  SEQ ID NO: 1 or a sequence which hybridizes with the complement of the sequence encoding the polypeptide of SEQ ID NO: 1. Examiner interprets that the nucleotide residues i.e., an isolated polynucleotide encoding SEQ ID NO: 1, as a fragment of naturally occurring sequence in the genomic DNA of Penicilliopsis clavariiformis… source of the DNA for the instant invention and thus is a naturally occurring composition. Furthermore, the claimed polynucleotides in claims 1 and 5 will comprise/encompass either natural fragments of DNA i.e., “open-reading frames in the genomic DNA” or RNA including the naturally processed mRNA by the Penicilliopsis clavariiformis…, as said naturally processed mRNA would hybridize to the polynucleotide encoding the polypeptide of SEQ ID NO: 1 under the claimed stringent hybridization conditions in claims 1 and 5 of the instant invention. Thus, the composition of claims 1 and 5 are not markedly different than the nucleotides (either DNA or RNA) as it occurs in nature (see the recent Office Guidance for Determining Subject Matter Eligibility of Claims Reciting or Involving Laws of Nature, Natural Phenomena, & Natural Products, available from http://www.uspto.gov/patents/law/exam/examguide.jsp).
Applicants’ have traversed the above 35 USC § 101 rejection with the following arguments (see pages 7-8 of Applicants’ REMARKS dated 12/27/2021). 
 	 Applicants’ argue “…With regard to claim 1, Applicant submits that the claimed polypeptide is neither naturally-occurring nor identified in a natural environment. According to the instant specification, the claimed polypeptide is produced using a synthetic DNA in a recombinant host, as opposed to a naturally-occurring protein obtained from Penicilliopsis clavariiformis. The Examiner’s attention is kindly directed to Examples 1-3 of the instant specification, where recombinant production of the claimed polypeptide is described in detail…
Penicilliopsis clavariiformis. The claimed polypeptide as a product of recombinant host is not necessarily the same as it would be in the Penicilliopsis clavariiformis. For one example, the claimed polypeptide does not have signal cleaving site as it would be in the Penicilliopsis clavariiformis, and thus is markedly different from a polypeptide produced by Penicilliopsis clavariiformis.

	With regard to dependent claim 5, the claimed polynucleotide encoding the polypeptide of claim 1 is codon optimized for use in a desired production host. Isolated polynucleotides do not exist in the nature, and there is no evidence to support that the DNA sequence from Penicilliopsis clavariiformis is the same as the claimed polynucleotide encoding the polypeptide having beta-glucosidase activity. Thus, the polynucleotide of claim 5 is not a product of nature.”

	Reply: Applicants' arguments have been considered but are found to be non-persuasive for reasons made of record in in the Office-action dated 08/24/2021 and additionally for the following reasons: 
	Examiner maintains the position that the mature form of the polypeptide is produced naturally by the cellular processing machinery (also evidenced by the applicants’ specification/USPGPUB 20210284983-A1; see reproduced below):
PGPUB 20210284983-A1

Example 2. Identification of Putative Secreted GH1 Family Beta-Glucosidase Genes from the RNA Sequencing Data[0115] GH1 family beta-glucosidases were searched from the amino acid sequences generated from the transcriptome databases described in Example 1 using Basic Local Alignment Search Tool (tBLASTn, Altschul et al. 1990) and using following query protein sequences (Uniprot accession codes): 093785 (v1), Q9C122 (v1), Q25BW5 (v1), Q9P456 (v1), 093784 (v1), Q9UUQ3 (v1), Q7Z9M2 (v1) and 093785 (v1). The Blast hit sequences were analysed for secretion signal peptide using SignalP software (Nordahl Petersen et al. 2011, http://www.cbs.dtu.dk/services/SignalP/). Surprisingly, secretion signal peptide was found in three sequences derived from Penicilliopsis clavariiformis (translated coding sequence of SEQ ID NO: 2), Talaromyces flavus (translated coding sequence of SEQ ID NO: 4), Penicillium echinulatum (translated coding sequence of SEQ ID NO: 6) These sequences were further analysed with In addition, it was found out that the sequences contained ca 150 amino acid long N-terminal extension, which was not found in the intracellular GH1 enzymes (e.g. in the Blast query sequences).

	Specifically regarding applicants’ argument “With regard to dependent claim 5, the claimed polynucleotide encoding the polypeptide of claim 1 is codon optimized for use in a desired production host. Isolated polynucleotides do not exist in the nature, and there is no evidence to support that the DNA sequence from Penicilliopsis clavariiformis is the same as the claimed polynucleotide encoding the polypeptide having beta-glucosidase activity. Thus, the polynucleotide of claim 5 is not a product of nature.”; is answered as follows:

	The rejected claim 5 does not recite any specific structure of the claimed polynucleotide; claim 5 does not recite any heterologous host and includes the microorganism Penicilliopsis clavariiformis as production host; claim 5 also encompasses the mRNA produced by the Penicilliopsis clavariiformis or the encoding DNA fragment of Penicilliopsis clavariiformis and said mRNA or DNA fragment is codon optimized for Penicilliopsis clavariiformis the source of the polypeptide and additionally, the claimed polynucleotide as in claim 1 part b., i.e., hybridization conditions as claimed will also hybridize to the mRNA produced by the Penicilliopsis clavariiformis or the encoding DNA fragment of Penicilliopsis clavariiformis. Examiner reiterates “Claims 1 and 5 are directed to a naturally-occurring protein or compositions thereof, whether isolated, synthetic or recombinant or not, that are not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc., 106 USPQ2d 1972 (June 13, 2013) as they are not markedly different than the protein of SEQ ID NO: NO: 1 as it occurs in nature
Maintained-Claim Rejections: 35 USC § 112(a) 
The following is a quotation of 35 U.S.C. 112(a):



The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
I. Claims 1, 3-5, 13-14  and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 3-5, 13-14  and 16 of the instant application as interpreted are directed to any polypeptide having a beta-glucosidase activity … and (a) having a sequence identity to SEQ ID NO: 1 of at least 90% … or (b) any polypeptide encoded by the nucleotide that hybridizes under “… hybridizes high stringency conditions …” or any fragment of the polypeptide of (a) or (b) of undefined and unlimited structures having beta-glucosidase activity (genus of polypeptides; as in claims 1 and 3-4); encoding polynucleotide of said genus of polypeptides, wherein the codon usage has been optimized (genus of encoding polynucleotides; as in claim 5);  a polypeptide produced by a recombinant host comprising a polynucleotide operably linked to one or more control sequences… or any fragment of the polypeptide of (a) or (b) of undefined and unlimited structures having beta-glucosidase activity (genus of encoding polynucleotides and encoded polypeptides; as in claim 16); and methods of use said genus of polypeptides having beta-glucosidase activity (as in claims 13 and 14). The instant application/claims use open-ended transitional term “comprising” which is inclusive of additional, unrecited elements i.e., claimed polypeptide can have additional amino acid residues at the amino (NH3) or the carboxy terminus (COOH); and similarly the claimed polynucleotide can have additional nucleic acid residues at the 5’ or the 3’ end.
In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials”. As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

In the instant case, there is no structure associated with function with regard to the members of the genus of polypeptides and encoding polynucleotides i.e., any polypeptide having a beta-glucosidase activity … and (a) having a sequence identity to SEQ ID NO: 1 of at least 90% … or (b) any polypeptide encoded by the nucleotide that hybridizes under “… hybridizes high stringency conditions …” or any fragment of the polypeptide of (a) or (b) of undefined and unlimited structures having beta-glucosidase activity (genus of polypeptides; as in claims 1-4); encoding polynucleotide of said genus of polypeptides, wherein the codon usage has been optimized (genus of encoding polynucleotides; as in claim 5);  a polypeptide produced by a recombinant host comprising a polynucleotide operably linked to one or more control sequences… or any fragment of the polypeptide of (a) or (b) of undefined and unlimited structures having beta-glucosidase activity (genus of encoding polynucleotides and encoded polypeptides; as in claim 16); and methods of use said genus of polypeptides having beta-glucosidase activity (as in claims 13 and 14). The instant application/claims use open-ended transitional term “comprising” which is inclusive of additional, unrecited elements i.e., claimed polypeptide can have additional amino acid residues at the amino (NH3) or the carboxy terminus (COOH); and similarly the claimed polynucleotide can have additional nucleic acid residues at the 5’ or the 3’ end. 
No information, beyond the characterization of a single species: SEQ ID NO: 1, encoding polynucleotide and method of use having beta-glucosidase activity, has been provided by the applicants’, which would indicate that they had possession of the claimed genus of polypeptides and encoding polynucleotides i.e., any polypeptide having a beta-glucosidase activity … and (a) having a sequence identity to SEQ ID NO: 1 of at least 90% … or (b) any polypeptide encoded by the nucleotide that hybridizes under “… hybridizes high stringency conditions …” or any fragment of the polypeptide of (a) or (b) of undefined and unlimited structures having beta-glucosidase activity (genus of polypeptides; as in claims 1-4); encoding polynucleotide of said genus of polypeptides, wherein the codon usage has been optimized (genus of encoding polynucleotides; as in claim 5);  a polypeptide produced by a recombinant host comprising a polynucleotide operably linked to one or more control sequences… or any fragment of the polypeptide of (a) or (b) of undefined and unlimited structures having beta-glucosidase activity (genus of encoding polynucleotides and encoded polypeptides; as in claim 16); and methods of use said genus of polypeptides having beta-glucosidase activity (as in claims 13 and 14). The instant application/claims use open-ended transitional term “comprising” which is inclusive of additional, unrecited elements i.e., claimed polypeptide can have additional amino acid residues at the amino (NH3) or the carboxy terminus (COOH); and similarly the claimed polynucleotide can have additional nucleic acid residues at the 5’ or the 3’ end.
	The genus of polypeptides and the encoding polynucleotides required in the claimed invention is an extremely large structurally and functionally variable genus. While the argument can be made that the recited genus of polypeptides is adequately described by the disclosure of the structures of SEQ ID NO: 1 having beta-glucosidase activity, since one could use structural homology to isolate those polypeptides and the encoding polynucleotides recited in the claims. The art clearly teaches the “Practical Limits of Function Prediction”: (a) Devos et al., (Proteins: Structure, Function and Genetics, 2000, Vol. 41: 98-107), teach that the results obtained by analyzing a significant number of true sequence similarities, derived directly from structural alignments, point to the complexity of function prediction. Different aspects of protein function, including (i) enzymatic function classification, (ii) functional annotations in the form of key words, (iii) classes of cellular function, and (iv) conservation of binding sites can only be reliably transferred between similar sequences to a modest degree. The reason for this difficulty is a combination of the unavoidable database inaccuracies and plasticity of proteins (Abstract, page 98) and the analysis poses interesting questions about the reliability of current function prediction exercises and the intrinsic limitation of protein function prediction (Column 1, paragraph 3, page 99) and conclude that “Despite widespread use of database searching techniques followed by function inference as standard procedures in Bioinformatics, the results presented here illustrate that transfer of function between similar sequences involves 
	(b) Whisstock et al., (Quarterly Reviews of Biophysics 2003, Vol. 36 (3): 307-340) also highlight the difficulties associated with “Prediction of protein function from protein sequence and structure”; “To reason from sequence and structure to function is to step onto much shakier ground”, closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on the basis of homology, in the absence of direct experimental evidence, will give the wrong answer (page 309, paragraph 4), it is difficult to state criteria for successful prediction of function, since function is in principle a fuzzy concept. Given three sequences, it is possible to decide which of the three possible pairs is most closely related. Given three structures, methods are also available to measure and compare similarity of the pairs. However, in many cases, given three protein functions, it would be more difficult to choose the pair with most similar function, although it is possible to define metrics for quantitative comparisons of different protein sequences and structures, this is more difficult for proteins of different functions (page 312, paragraph 5), in families of closely related proteins, mutations usually conserve function but modulate specificity i.e., mutations tend to leave the backbone conformation of the pocket unchanged but to affect the shape and charge of its lining, altering specificity (page 313, paragraph 4), although the hope is that highly similar proteins will share similar functions, substitutions of a single, critically placed amino acid in an active-site residue may be sufficient to alter a protein’s role fundamentally (page 323, paragraph 1). 
(c) This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polynucleotides and encoded polypeptides do not necessarily share the same function. For example, Witkowski et al., (Biochemistry 38:11643-11650, 1999), teaches that one conservative amino acid substitution transforms a -ketoacyl synthase into a malonyl decarboxylase and completely eliminates -ketoacyl synthase activity. Seffernick et al., (J. Bacteriol. 183(8): 2405-2410, 2001), teaches that two naturally occurring Pseudomonas enzymes having 98% amino acid sequence identity catalyze two different reactions: deamination and dehalogenation, therefore having different function. Broun et al., (Science 282:1315-1317, 1998), teaches that as few as four amino acid substitutions can convert an oleate 12-desaturase into a hydrolase and as few as six amino acid substitutions can transform a hydrolase to a desaturase. 
	As stated above, no information beyond the characterization of a single species: SEQ ID NO: 1, encoding polynucleotide and method of use having beta-glucosidase activity, has been provided by the applicants’, which would indicate that they had possession of the claimed genus of polypeptides and the encoding polynucleotides. As the claimed genera of polypeptides having widely variable structure and associated function, since minor changes in structure may result in changes affecting function and no additional information (species/variant/mutant) correlating structure with function has been provided. Furthermore, “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features” (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895).  

Applicants’ have traversed the above written-description and enablement rejections with the following common arguments (see pages 9-10 of Applicants’ REMARKS dated 12/27/2021). 
 	 Applicants’ argue “…Applicant respectfully disagrees. The pending claims expressly define the sequence of the polypeptide as having at least 90% identity to the sequence of SEQ ID NO: 1, indicating a reasonable scope for the claimed polypeptide. Further, the instant specification at page 12, lines 15-17 clearly states that: “An expression ‘a fragment or a variant of the polypeptide having beta-glucosidase activity’ as used here means that said fragment or variant has at least 80%, preferably at least at least 90% of activity of the full length mature peptide analyzed in the same conditions.” The instant specification also provides ample examples to support the claimed polypeptides having beta-glucosidase activity and encoding polynucleotides. Thus, the instant specification provides sufficient supports for the claimed subject matter and enables a skilled artisan to make and use the claimed invention…”

	Reply: Applicants' arguments have been considered but are found to be non-persuasive for reasons made of record in in the Office-action dated 08/24/2021 and additionally for the following reasons: 
Examiner continues to maintain that the instant application is limited to the following “No information, beyond the characterization of a single species: SEQ ID NO: 1, encoding polynucleotide and method of use having beta-glucosidase activity”.
Contrary to applicants’ arguments, there are no examples provided either in the specification or the prior art to encompass the numerous characteristics of the whole genus claimed in the claimed composition. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals applicants’ hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of enzymes in the claimed method of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
MPEP 2163.II.A.2. (a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”; 
Examiner would like to reiterate
“The basic quid pro quo contemplated by the Constitution and the Congress for granting a patent monopoly is the benefit derived by the public from an invention with substantial utility”, [u]nless and until a process is refined and developed to this point-where specific benefit exists in currently available form-there is insufficient justification for permitting an applicant to engross what may prove to be a broad field”, and “a patent is not a hunting license”,[i]t is not a reward for the search, but compensation for its successful conclusion.”

  Examiner continues to hold the position that claims 1, 3-5, 13-14  and 16 as written and when given the broadest interpretation encompass a genus of modifications and a genus of structures and the specification fails to provide any guidance regarding possession or with regard to the scope and breadth of the claims and to make and or use the invention commensurate in scope with the claims. No such information or guidance or evidence of possession is provided in the specification. Therefore, the scope of 1, 3-5, 13-14  and 16 are broad despite the guidance of the art and specification, the claims remain not commensurate with evidence of possession or in scope with the enabled invention. Examiner also interprets that the rejected claims recite the following, especially claim 1, part c. and claim 16, part c. recite “or a fragment of the polypeptide of (a) or (b)”; the broadest interpretation of claims 1 and 16 is not limited to a polypeptide having 90% identity to the sequence of mature polypeptide of SEQ ID NO: 1, and the recited claim language encompasses any polypeptide having any undefined sequence identity to SEQ ID NO: 1 and includes many undefined and unlimited structures of SEQ ID NO: 1.
While evidence of possession and enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, the specification must provide a reasonable amount of guidance with respect to the direction in which the experimentation should proceed. In the instant case, determining which combinations of any or all enzymes having undefined structures and retaining property represents a very large amount of screening and a reasonable amount of guidance with respect to the direction in which the experimentation should proceed has not been provided in the specification.
Maintained-Enablement
II. Claims 1, 3-5, 13-14  and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, because the specification is enabling for the characterization of a single species: SEQ ID NO: 1, encoding polynucleotide and method of use having beta-glucosidase activity. However, specification does not reasonably provide enablement for any polypeptide having a beta-glucosidase activity … and (a) having a sequence identity to SEQ ID NO: 1 of at least 90% … or (b) any polypeptide encoded by the nucleotide that hybridizes under “… hybridizes high stringency conditions …” or any fragment of the polypeptide of (a) or (b) of undefined and unlimited structures having beta-glucosidase activity (genus of polypeptides; as in claims 1 and 3-4); encoding polynucleotide of said genus of polypeptides, wherein the codon usage has been optimized (genus of encoding polynucleotides; as in claim 5);  a polypeptide produced by a recombinant host comprising a polynucleotide operably linked to one or more control sequences… or any fragment of the polypeptide of (a) or (b) of undefined and unlimited structures having beta-glucosidase activity (genus of encoding polynucleotides and encoded polypeptides; as in claim 16); and methods of use said genus of polypeptides having beta-glucosidase activity (as in claims 13 and 14). The instant application/claims use open-ended transitional term “comprising” which is inclusive of additional, unrecited elements i.e., claimed polypeptide can have additional amino acid residues at the amino (NH3) or the carboxy terminus (COOH); and similarly the claimed polynucleotide can have additional nucleic acid residues at the 5’ or the 3’ end. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)) as follows: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claim(s).
1, 3-5, 13-14  and 16 are so broad as to encompass: any polypeptide having a beta-glucosidase activity … and (a) having a sequence identity to SEQ ID NO: 1 of at least 90% … or (b) any polypeptide encoded by the nucleotide that hybridizes under “… hybridizes high stringency conditions …” or any fragment of the polypeptide of (a) or (b) of undefined and unlimited structures having beta-glucosidase activity (genus of polypeptides; as in claims 1 and 3-4); encoding polynucleotide of said genus of polypeptides, wherein the codon usage has been optimized (genus of encoding polynucleotides; as in claim 5);  a polypeptide produced by a recombinant host comprising a polynucleotide operably linked to one or more control sequences… or any fragment of the polypeptide of (a) or (b) of undefined and unlimited structures having beta-glucosidase activity (genus of encoding polynucleotides and encoded polypeptides; as in claim 16); and methods of use said genus of polypeptides having beta-glucosidase activity (as in claims 13 and 14). The instant application/claims use open-ended transitional term “comprising” which is inclusive of additional, unrecited elements i.e., claimed polypeptide can have additional amino acid residues at the amino (NH3) or the carboxy terminus (COOH); and similarly the claimed polynucleotide can have additional nucleic acid residues at the 5’ or the 3’ end. The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of polypeptides and encoding polynucleotides broadly encompassed by the claims. Since the amino acid sequence of a protein encoded by a polynucleotide determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence and the single species: SEQ ID NO: 1, encoding polynucleotide and method of use having beta-glucosidase activity. It would require undue experimentation of the skilled artisan to make and use the claimed polypeptides and the encoding polynucleotides i.e., any polypeptide having a beta-glucosidase activity … and (a) having a sequence identity to SEQ ID NO: 1 of at least 90% … or (b) any polypeptide encoded by the nucleotide that hybridizes under “… hybridizes high stringency conditions …” or any fragment of the polypeptide of (a) or (b) of undefined and unlimited structures having beta-glucosidase activity (genus of polypeptides; as in claims 1 and 3-4); encoding polynucleotide of said genus of polypeptides, wherein the codon usage has been optimized (genus of encoding polynucleotides; as in claim 5);  a polypeptide produced by a recombinant host comprising a polynucleotide operably linked to one or more control sequences… or any fragment of the polypeptide of (a) or (b) of undefined and unlimited structures having beta-glucosidase activity (genus of encoding polynucleotides and encoded polypeptides; as in claim 16); and methods of use said genus of polypeptides having beta-glucosidase activity (as in claims 13 and 14). The instant application/claims use open-ended transitional term “comprising” which is inclusive of additional, unrecited elements i.e., claimed polypeptide can have additional amino acid residues at the amino (NH3) or the carboxy terminus (COOH); and similarly the claimed polynucleotide can have additional nucleic acid residues at the 5’ or the 3’ end. The specification provides no guidance with regard to the making of variants and 
While enzyme isolation techniques, recombinant and mutagenesis techniques are known, and it is not routine in the art to screen for multiple substitutions or multiple modifications as encompassed by the instant claims, the specific amino acid positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable. In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.
	The specification does not support the broad scope of the claims which encompass: any polypeptide having a beta-glucosidase activity … and (a) having a sequence identity to SEQ ID NO: 1 of at least 90% … or (b) any polypeptide encoded by the nucleotide that hybridizes under “… hybridizes high stringency conditions …” or any fragment of the polypeptide of (a) or (b) of undefined and unlimited structures having beta-glucosidase activity (genus of polypeptides; as in claims 1 and 3-4); encoding polynucleotide of said genus of polypeptides, wherein the codon usage has been optimized (genus of encoding polynucleotides; as in claim 5);  a polypeptide produced by a recombinant host comprising a polynucleotide operably linked to one or more control sequences… or any fragment of the polypeptide of (a) or (b) of undefined and unlimited structures having beta-glucosidase activity (genus of encoding polynucleotides and encoded polypeptides; as in claim 16); and methods of use said genus of polypeptides having beta-glucosidase activity (as in claims 13 and 14). The instant application/claims use open-ended transitional term “comprising” which is inclusive of additional, unrecited elements i.e., claimed polypeptide can have additional amino acid residues at the amino (NH3) or the carboxy terminus (COOH); and similarly the claimed polynucleotide can have additional nucleic acid residues at the 5’ or the 3’ end, as claimed in claims 1, 3-5, 13-14  and 16, because the specification does not establish: (A) a rational and predictable scheme for identifying an enzyme exhibiting beta-glucosidase activity any fragment of mature polypeptide of SEQ ID NO: 1 of undefined/unlimited structure(s), and with an expectation of obtaining the desired biological function; (B) defined core regions/motifs involved in the desired catalytic activity of encoded polypeptides; (C) the tertiary structure of the molecule and folding patterns that are essential for the desired activity and tolerance to modifications; and (D) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
	Thus, applicants’ have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including polypeptides and encoding polynucleotides with an enormous number of modifications. The scope of the claim must bear a In re Fisher, 166 USPQ 19 24 (CCPA 1975)). Without sufficient guidance, determination of polypeptides and the encoding polynucleotides having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
III. Claim 16 recite “A recombinant host …” as interpreted is directed to the use of multicellular organisms including transgenic animals and plants and is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement when given the broadest reasonable interpretation, because, while claim 16 is enabling for an isolated prokaryotic or eukaryotic host cell transformed with the recombinant expression vector encoding polypeptide(s) of interest, does not reasonably provide enablement for any transgenic multi-cellular organisms or host cells within a multi-cellular organism that have been transformed with the synthetic nucleic acid/expression vector or any transgenic plant that have been transformed with the synthetic nucleic acid/expression vector and expressing the polypeptide of interest. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with the claims.
Claim 16 is so broad as to encompass transgenic multi-cellular organisms and host cells transformed with specific nucleic acids, including cells in vitro culture as well as within any multi-cellular organism and transgenic plants. The enablement provided is not commensurate in scope with the claim due to the extremely large number of transgenic multicellular organisms and transgenic plants encompassed by the claims which the in vitro are well known in the art, methods for successfully transforming cells within complex multi-cellular organisms are not routine and are highly unpredictable. Furthermore, methods for producing a successfully transformed cell within the multi-cellular organism are unlikely to be applicable to transformation of other types of multi-cellular organism, as multi-cellular organisms vary widely. However, in this case the disclosure is limited to only isolated cells in vitro. Thus, applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including the use of host cells within a multi-cellular organism for the production of said polypeptides. The scope of claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA)). Without sufficient guidance, expression of genes in a particular host cell and having the desired biological characteristics is unpredictable, the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F. 2d 731, 8 USPQ 2nd 1400 (Fed. Cir., 1988). It is suggested that the applicant limit the claim to “An isolated recombinant host cell …”. 
Although the claims are examined in the light of the specification, specification cannot be read into the claims, i.e., the limitations of the specification cannot be read into the claims (see MPEP 2111 R-5). 
415 F.3d at 1316, 75 USPQ2d at 1329. See also In re Hyatt, 211 F.3d 1367, 1372,54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) (Claim 9 was directed to a process of analyzing data generated by mass spectrographic analysis of a gas. The process comprised selecting the data to be analyzed by subjecting the data to a mathematical manipulation. The examiner made rejections under 35 U.S.C. 101 and In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997) (The court held that the PTO is not required, in the course of prosecution, to interpret claims in applications in the same manner as a court would interpret claims in an infringement suit. Rather, the “PTO applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in applicant’s specification.”). The broadest reasonable interpretation of the claims must also be consistent with the interpretation that those skilled in the art would reach.
Maintained-Claim Rejections: 35 USC § 102 (AIA ) 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 13 and 16 are rejected under 35 U.S.C. 102(b) as being anticipated by Tsang et al., (WO 2014/059541 A1; in IDS), when given the broadest reasonable interpretation. 
Claims 1, 3-4, 13 and 16 are directed to any polypeptide having a beta-glucosidase activity … and (a) having a sequence identity to SEQ ID NO: 1 of at least 90% … or (b) any polypeptide encoded by the nucleotide that hybridizes under “… hybridizes high stringency conditions …” or any fragment of the polypeptide of (a) or (b) of undefined and unlimited structures having beta-glucosidase activity (genus of polypeptides; as in claims 1 and 3-4); encoding polynucleotide of said genus of polypeptides (genus of encoding polynucleotides; as in claim 16); and method of use said genus of polypeptides having beta-glucosidase activity (as in claim 13).
 Examiner has given the broadest reasonable interpretation of claims 1, 3-4, 13 and 16 and as written reads on the reference polypeptide disclosed by Tsang et al., (WO 2014/059541 A1; in IDS; see provided sequence alignment). Applicants’ are also directed to the following sections in Tsang et al., (WO 2014/059541 A1): Abstract and entire document; encoding polynucleotide, paragraph [0020-0021] and Table 1A, page 57; assay for beta-glucosidase activity, paragraph [00245], page 162 and enzyme assay at pH 5.0, paragraph [00330] and Table 5; method of use for processing lignocellulosic biomass, paragraphs [0003-0006]; as said reference polypeptide has 85% sequence identity to SEQ ID NO: 1 of the instant application and the disclosure of Tsang et al., has annotated the reference polypeptide having beta-glucosidase activity, examiner takes the position said reference polypeptide of Tsang et al., by virtue of 85% similarity to SEQ ID NO: 1 of the instant application also inherently possess all the claimed biochemical properties of the instant invention, as structure and function are inseparable. 
Hence, Tsang et al., (WO 2014/059541 A1; in IDS) is deemed to anticipate claims 1, 3-4, 13 and 16 of the instant application as written. 
2112 [R-3]    Requirements of Rejection Based on Inherency; Burden of Proof 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DIS-COVERY OF A NEW PROPERTY;
INHERENT FEATURE NEED NOT BE RECOGNIZED AT THE TIME OF THE INVENTION; and
A REJECTION UNDER 35 U.S.C. 102/103 CAN BE MADE WHEN THE PRIOR ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THE PRIOR ART IS SILENT AS TO AN INHERENT CHARACTERISTIC.

Since the Office does not have the facilities for examining and comparing applicants’ polypeptide of the instant invention with the polypeptide of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product of the instant invention and the product of the prior art (i.e., that the polypeptide of the prior art does not possess the same material structural and functional characteristics of the polypeptide of the instant invention). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Applicants’ have traversed the above 35 U.S.C. 102 rejection with the following arguments (see pages 14-15 of Applicants’ REMARKS dated 12/27/2021). 
	Applicants’ argue: “…Independent claim 1 has been amended to further define the polypeptide as having at least 90% identity to the sequence of mature polypeptide of SEQ ID NO: 1 in sub-part (a), and thus is sufficiently differentiated from Tsang. Additionally, claim 1 now includes the stringent hybridization conditions in sub-part (b), and the term “variant” has been removed from sub-part (c). In contrast, Tsang fails to teach each and every limitations recited in the amended claim 1.Therefore, the claimed subject matter is novel over Tsang…”

	Reply: Applicants’ arguments have been fully considered but are not deemed persuasive for the following reasons: Contrary to applicants’ arguments, examiner maintains the position that claims 1, 3-4, 13 and 16 are broad and examiner interprets that the rejected claims recite the following, especially claim 1, part c. and claim 16, part c. recite “or a fragment of the polypeptide of (a) or (b)”; the broadest interpretation of claims 1 and 16 is not limited to a polypeptide having 90% identity to the sequence of mature polypeptide of SEQ ID NO: 1, and the recited claim language encompasses any polypeptide having any undefined sequence identity to SEQ ID NO: 1 and includes many undefined and unlimited structures of SEQ ID NO: 1.
Maintained-Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 3-5, 13-14 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tsang et al., (WO 2014/059541 A1; in IDS)  as applied to claims 1, 3-4, 13 and 16 (see 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above) and in further view of Gustafsson et al., (Trends in Biotechnol., 2004, Vol. 22(7): 346-353) and Saha et al., (US 5,747,320). 
The disclosure of Tsang et al., (WO 2014/059541 A1; in IDS) as applied to claims 1, 3-4, 13 and 16 is described above in 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above. However, Tsang et al., is silent regarding wherein said encoding 5) and a method of synthesis of oligosaccharides or aryl-glycosides … (as in claims 14). 
Regarding claim 5, Gustafsson et al., (Trends in Biotechnol., 2004, Vol. 22(7): 346-353)  provide teaching, suggestion, motivation and methods for codon optimization (gene design process) of any encoding polynucleotide of interest for achieving optimal protein expression in any desired cellular host/context (see Abstract; Fig. 1, page 347; Table 1, page 349; Box 1, page 351; and entire document).   
Regarding claims 3-4 and 14, analogous art Saha et al., (US 5,747,320) advantageously provide teaching, suggestion and motivation to a skilled artisan for the determination of biochemical properties of any isolated novel beta-glucosidase and the use of beta-glucosidase tolerant of high glucose concentration and having broad-spectrum activity including the biochemical property of hydrolyzing aryl--glucosides (see Abstract; Fig. 2 and 4; col. 11, lines 43-67 to col. 12, lines 1-33; and entire document).
Therefore, it would have been obvious to a person of ordinary skill in the art to combine and modify the teachings of Tsang et al., and employ the methods for codon optimization (gene design process) of encoding polynucleotide of interest for achieving optimal protein expression in any desired cellular host/context as suggested by Gustafsson et al., and additionally determine the biochemical properties of isolated novel beta-glucosidase for the activity in the presence of high glucose and in a method of synthesis of oligosaccharide/aryl-glycosides, commercial product of importance and useful in various industry (Saha et al.,). The expectation of success is high, because the combined teachings of Tsang et al., Gustafsson et al., and Saha et al., teach the structural and functional elements of the instant invention (Teaching, Suggestion and Motivation). 
any polypeptide having a beta-glucosidase activity … and (a) having a sequence identity to SEQ ID NO: 1 of at least 90% … or (b) any polypeptide encoded by the nucleotide that hybridizes under “… hybridizes high stringency conditions …” or any fragment of the polypeptide of (a) or (b) of undefined and unlimited structures having beta-glucosidase activity (genus of polypeptides); encoding polynucleotide of said genus of polypeptides, wherein the codon usage has been optimized (genus of encoding polynucleotides);  a polypeptide produced by a recombinant host comprising a polynucleotide operably linked to one or more control sequences… or any fragment of the polypeptide of (a) or (b) of undefined and unlimited structures having beta-glucosidase activity (genus of encoding polynucleotides and encoded polypeptides; as in claim 16); and methods of use said genus of polypeptides having beta-glucosidase activity. The instant application/claims use open-ended transitional term “comprising” which is inclusive of additional, unrecited elements i.e., claimed polypeptide can have additional amino acid residues at the amino (NH3) or the carboxy terminus (COOH); and similarly the claimed polynucleotide can have additional nucleic acid residues at the 5’ or the 3’ end, as taught by the instant invention and as claimed in claims 1, 3-5, 7 and 13-14 is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. 
1, 3-5, 13-14 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tsang et al., (WO 2014/059541 A1; in IDS)  as applied to claims 1, 3-4, 13 and 16 (see 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above) and in further view of Gustafsson et al., (Trends in Biotechnol., 2004, Vol. 22(7): 346-353) and Saha et al., (US 5,747,320).
Applicants’ have traversed the above 35 U.S.C. 103(a) rejection with the following arguments (see pages 10-11 of Applicants’ REMARKS dated 12/27/2021). 
	Applicants’ argue: “…As discussed above, the primary reference Tsang fails to teach each and every limitation of the amended claim 1. Secondary references Gustafsson and Saha do not cure the deficiency of Tsang. Saha discloses Candida growth supernatant where beta-D-glucosidase activity has been measured. However, Saha does not provide any reason to isolate the gene and consider producing the enzyme in a production host that can be adapted for large scale production. Moreover, the activity profile of the beta-glucosidase disclosed in Saha is also clearly different from the claimed polypeptide. As shown in Figure 3 of Saha, the stability and relative activity of the purified beta-glucosidase from Candida peltata Y-21603 are significantly decreased after about 55 °C after incubation of only 30 min. In contrast, the claimed polypeptide maintains beta-glucosidase activity at 60 °C after 21 hours of incubation, as evidenced by Figure 4 of the instant specification. Thus, Saha provides no teaching or suggestion or motivation for a skilled artisan to modify Tsang to arrive at the claimed polypeptide.”

	Reply: Applicants’ arguments have been fully considered but are not deemed persuasive for the following reasons: Contrary to applicants’ arguments, examiner maintains the position that claims 1, 3-4, 13-14 and 16 are broad and examiner interprets that the rejected claims recite the following, especially claim 1, part c. and claim 16, part c. recite “or a fragment of the polypeptide of (a) or (b)”; the broadest interpretation of claims 1 and 16 is not limited to a polypeptide having 90% identity to the sequence of mature polypeptide of SEQ ID NO: 1, and the recited claim language encompasses any polypeptide having any undefined sequence identity to SEQ ID NO: 1 and includes many undefined and unlimited structures of SEQ ID NO: 1. Examiner for the that the limitations presented in the arguments such as “As shown in Figure 3 of Saha, the stability and relative activity of the purified beta-glucosidase from Candida peltata Y-21603 are significantly decreased after about 55 °C after incubation of only 30 min. In contrast, the claimed polypeptide maintains beta-glucosidase activity at 60 °C after 21 hours of incubation” and said limitations are not recited in the rejected claims. 
Summary of Pending Issues
The following is a summary of issues pending in the instant application

Claims 1 and 5 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.
Claims 1, 3-5, 13-14  and 16 are rejected under 35 U.S.C. 112(a) for written-description and enablement.
Claims 1, 3-4, 13 and 16 are rejected under 35 U.S.C. 102(b) as being anticipated by Tsang et al., (WO 2014/059541 A1; in IDS).
Claims 1, 3-5, 13-14 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tsang et al., (WO 2014/059541 A1; in IDS)  as applied to claims 1, 3-4, 13 and 16 (see 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above) and in further view of Gustafsson et al., (Trends in Biotechnol., 2004, Vol. 22(7): 346-353) and Saha et al., (US 5,747,320).
Claim 2 is objected as said claim depends from rejected base claim 1.
Conclusion
	None of the claims are allowable. Claims 1-5, 13-14 and 16 are rejected/objected for the reasons identified in the Rejections and Summary sections of this Office Action. Applicants must respond to the rejections in each of the sections in this Office Action to be fully responsive for prosecution.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Regarding filing an After Final amendment, Applicants are directed to MPEP 714.13, which states: 
II. ENTRY NOT A MATTER OF RIGHT 
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. (Examiner's emphasis) If more than a cursory review is required, Applicants are referred to CFR §1.114.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652